UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4466


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE DOE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00128-MR-DLH-1)


Submitted:   January 23, 2015             Decided:   February 19, 2015


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence             Doe,    Jr.,    pled    guilty     to    possession      of    a

firearm     by     a    convicted             felon    in    violation      of     18   U.S.C.

§ 922(g)(1) (2012).               The district court found that Doe qualified

for sentencing under the Armed Career Criminal Act (“ACCA”) and

sentenced him to 180 months in prison.                            Doe appeals, claiming

that he lacked the requisite number of prior convictions to be

sentenced    under          the    ACCA.        For    the   reasons      that     follow,     we

affirm.

            In considering a district court’s determination that a

defendant     is       an        armed   career        criminal,    we      review      factual

findings for clear error and legal conclusions de novo.                                  United

States v. Wardrick, 350 F.3d 446, 451 (4th Cir. 2003).                                       Doe

argues that, under Descamps v. United States, 133 S. Ct. 2276

(2013),     and    related           cases,      the     district        court    erroneously

determined       that       he    had    at    least    three   prior      convictions       for

burglaries committed on occasions different from one another.

See 18 U.S.C. § 924(e)(1) (2012); U.S. Sentencing Guidelines

Manual § 4B1.4(a) (2013).

            Descamps, however, does not aid Doe.                                 First it was

permissible for the district court to determine that he had the

requisite prior convictions.                     In this regard, Descamps did not

overrule Almendarez–Torres v. United States, 523 U.S. 224, 228–

35 (1998), which held that the fact of a prior conviction that

                                                  2
may increase a penalty may be found by the district court and

does not need to be submitted to a jury and proven beyond a

reasonable       doubt.         The     Almendarez-Torres              opinion     remains

authoritative.       See United States v. McDowell, 745 F.3d 115, 124

(4th Cir. 2014) (stating that “Almendarez–Torres remains good

law”), petition for cert. filed, __ U.S.L.W. __ (U.S. June 16,

2014) (No. 13–10640); United States v. Graham, 711 F.3d 445 (4th

Cir.) (“[W]e are bound by Almendarez–Torres unless and until the

Supreme Court says otherwise.”), cert. denied 134 S. Ct. 449

(2013).

            Moreover,       our       review     of     indictments        and     related

documents       discloses   that      Doe   had       at   least   three       qualifying

convictions that occurred on different occasions and arose out

of separate and distinct criminal episodes.                        See United States

v. Hobbs, 136 F.3d 384, 388 (4th Cir. 1998); United States v.

Letterlough, 63 F.3d 332, 335 (4th Cir. 1995).                          Accordingly, we

affirm Doe’s sentence.

            We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented        in    the     materials

before    the    court    and   argument        would      not   aid    the    decisional

process.

                                                                                  AFFIRMED




                                            3